DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6-13 and 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
  
The current 35 USC 101 analysis is based on the current guidance (2019 Revised Patent Subject Matter Eligibility Guidance, “2019 PEG”). The patent subject matter eligibility analysis is threefold. First, via step 1, determine that the claim belongs to a valid statutory class. Second, via step 2A, identify that an abstract idea is claimed in prong one and if so, identify whether additional elements are recited that integrate the abstract idea into a practical application in prong two. Finally, in step 2B, determine whether the claims contain something significantly more than the abstract idea.



Step 2A of the 2019 Guidance is divided into two prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.
With respect to step 2A, prong one, the claims recite an abstract idea. 

Claim 1 recites, with the abstract idea being highlighted in bold, a monitoring method for an electronic device, the electronic device including an acceleration sensor, a filter and a comparison and determination module having a storage device stored with a plurality of parameter determining rules that define a current state of the electronic device, the monitoring method comprising: having the acceleration sensor to obtain an instant sensing signal; having the filter to convert the instant sensing signal by Fourier transform into a frequency band sensing signal and capture at least one sensing parameter from the frequency band sensing signal; and having the comparison and determination module to determine the current state of the electronic device when the sensing parameter satisfies one of the parameter determining rules; wherein an upper limit value of static signal intensity is stored in the storage device, wherein, when an intensity of the instant sensing signal is determined smaller than the upper limit value of the static signal intensity, the current state of the electronic device is a stationary state; wherein, when the current state of the electronic device is the stationary state, a preset static time domain value is used to judge that the stationary state is a static wearing state when any of the at least one sensing parameter is greater than the preset static time domain value, and that the stationary state is a static placement state when the at least one sensing parameter is less than the preset static time domain value.
Claim 13 recites an electronic device with substantially similar claim language except for the last claim limitation “…used for comparing the at least one sensing parameter with the parameter determining rules to determine that the electronic device is in a current state defined by one of the parameter determining rules”, and but for additional elements which are addressed in prong 2 below.

The limitations highlighted in bold in claim 1 includes one of the groupings of abstract ideas. Claim 1 recites limitations of “convert the instant sensing signal by Fourier transform into a frequency band sensing signal and capture at least one sensing parameter from the frequency band sensing signal…and determine the current state of the electronic device when the sensing parameter satisfies one of the parameter determining rules; wherein an upper limit value of static signal intensity is stored in the storage device, wherein, when an intensity of the instant sensing signal is determined smaller than the upper limit value of the static signal intensity, the current state of the electronic device is a stationary state; wherein, when the current state of the electronic device is the stationary state, a preset static time domain value is used to judge that the 


In claims 1 and 13 above, the additional elements in the claim have been left in normal font. In claim 1, there is “an acceleration sensor and a filter and a comparison and determination module having a storage device stored with a plurality of parameter determining rules that defining a current state of the electronic device” and “obtaining an instant sensing signal via the acceleration sensor”. In claim 13, there is “an acceleration sensor configured to sense and obtain an instant sensing signal”, a “filter…and filtering unit”, “incision unit”, “standardizing unit” and “a comparison and determination module” which are viewed as generic computing elements along with the processor and storage device.
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does not recite a specific machine, other than it being an electronic device, and generic computing elements applying or being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing.  The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, which is being improved by the use of the abstract idea.  (This is understood in the sense of the Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable technological process.)  Instead the additional elements in the claim appear to merely be insignificant extra-solution activity - merely gathering the relevant data necessary which is the input for the mental process in the abstract idea. Based on these considerations, the additional elements in the claim do not appear to integrate the abstract idea into a practical application.  Instead, the claim would tend to monopolize the abstract idea itself. 
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a. Claim 1 again recites “an acceleration sensor and a storage device stored with a plurality of parameter determining rules that defining a current state of the electronic device” and “obtaining an instant sensing signal via the acceleration sensor”, which are well-known, routine and conventional in the art and serve as the collection of data being used in the abstract idea, but does not add significantly more than the idea itself and is merely part of the application of the abstract idea. The Examiner takes Official Notice as to these elements being well-known, routine 
Therefore, claims 1 and 13 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more. 

Dependent claims 6-12 and 15-16 when each is analyzed as a whole, are similarly held to be patent ineligible under 35 U.S.C. 101. They recite further limitations which are part of the abstract idea discussed previously, and do not recite any additional elements which are sufficient to integrate the abstract idea into a practical application or to make the claims amount to significantly more than the abstract idea. The additional elements that are not part of the abstract idea are also well-known, routine and conventional per the analysis above for claims 1 and 13. The remaining limitations merely add further details as to the type of data being received/input and used with the mental process steps, such as the rules, recited in the independent claims, so they are properly viewed as part of the recited abstract idea at Prong 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eronen et al (US 2011/019008; hereinafter “Eronen”).
Regarding claim 13: Eronen teaches an electronic device (element 10 in Fig. 2), comprising: an acceleration sensor, configured to sense and obtain an instant sensing signal (element 36 in Fig. 2; ¶35); a filter, electronically connected with the acceleration sensor, used for receiving the instant sensing signal and converting the instant sensing signal into at least one sensing parameter (element 20 in Fig. 2), the filter further including: a filtering unit configured to filter the instant sensing signal by Fourier transform to output a frequency band sensing signal (¶52; feature extraction using Discrete Fourier Transform using element 110 in Fig. 3); an incision unit, electronically connected with the filtering unit used for incising the frequency band sensing signal in a preset time interval into at least one unit sensing signal (¶52; using element 118 in Fig. 3); and a standardizing unit, electronically connected with the incision unit, the standardizing unit is configured to generate the at least one sensing parameter by standardizing the at least one unit sensing signal (¶52; output of features extracted, such as various parameters); and a comparison and determination module, electronically connected to the filter, including: a storage device, storing a plurality of parameter determining rules (element 112 in Fig. 3); and a processor, electronically 


Response to Arguments
Applicant’s amendments and arguments, filed November 19, 2020, with respect to the prior art rejections have been fully considered and are persuasive. The 102 and 103 rejections have been withdrawn. 
However, the Applicant's amendments and arguments regarding the 101 rejections have been fully considered but they are not persuasive and are not overcome. The updated 101 rejections are reflected and explained above. The output of the abstract idea is not providing a tangible, real-world application that amounts to significantly more. The claims as currently written are not patent eligible.

Conclusion
Applicant's amendment necessitated the updated ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JEREMY A DELOZIER/Examiner, Art Unit 2857                                                                                                                                                                                                        

/REGIS J BETSCH/Primary Examiner, Art Unit 2857